Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered November 27, 1990, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
*708Ordered that the judgment is affirmed.
The defendant’s contention that the court’s alibi charge erroneously shifted the burden of proof onto him is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, is without merit (see, People v Victor, 62 NY2d 374; cf., People v Campbell, 148 AD2d 743). Sullivan, J. P., Lawrence, Copertino and Santucci, JJ., concur.